DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see 4-5, filed 10/08/2020, with respect to the rejection of claims 1,4-8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Motohiro JP 213191969.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Motohiro JP 2013191969.

Regarding claim1,  Ozaki teaches a  periphery monitoring device([0014], fig. 1 image display system 100) comprising: a processor(see fig. 1 image processing section 3) configured to: generate a display image obtained by viewing, from a virtual viewpoint, a point of gaze in a ([0009], [0013], [0057-0058], [0068-0072], fig. 3); and output the display image to a display([0009], [0062], [0084-0085]) but does not teach the processor changes a height of the virtual viewpoint in conjunction with a directional component in a vehicle width direction of the vehicle image when an instruction is made through an operation input unit to move the virtual viewpoint.
Motohiro teaches the processor changes a height of the virtual viewpoint in
 Conjunction with a directional component in a vehicle width direction of the vehicle image when an instruction is made through an operation input unit to move the virtual viewpoint(page36 , fig. 12 the virtual viewpoint position can be change by the user with respect to the marker MV2 in vehicle left and right (width) direction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change height of viewpoint as in Motohiro in order to allow the user view the periphery of a vehicle effectively.

	Regarding claim4, Ozaki in view of Motohiro the periphery monitoring device according to claim1 , wherein the processor reduces the height of the virtual viewpoint as the virtual viewpoint moves away from a center in a vehicle width direction of the vehicle image(Motohiro :page36, while virtual viewpoint position changed  from center axis  to left and right, the height of the viewpoint position also changes as shown in fig. 12 ).

The motivation for combining the prior arts discussed in claim1 above.

Regarding claim7, Ozaki in view of Motohiro teaches the periphery monitoring device according to claim 1, wherein the processor reduces a view angle of the display image as the virtual viewpoint moves away from a center in a vehicle width direction of the vehicle image(Motohiro :page36, while virtual viewpoint position changed  from center axis  to left and right).

Regarding claim8, Ozaki teaches the periphery monitoring device according to claims 1, wherein the processor matches a position of the virtual viewpoint in a vehicle width direction of the vehicle image with a position of the point of gaze in the vehicle width direction of the vehicle  image (see fig. 9-11, [0101-0102])

Allowable Subject Matter
Claim5-6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Examiner, Art Unit 2484